DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, and 5-11, in the reply filed on 9 August 2021 is acknowledged. 
Claims 12-15, 17, 19-21, 30, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: 
The specification on page 22 (lines 11 and 23) states that a 13C4 compound was prepared from compound 3:

    PNG
    media_image1.png
    135
    264
    media_image1.png
    Greyscale

This appears to be a clear mistake because a 13C3 compound is illustrated (line 22), a 13C3 molecular formula is provided (line 19), and precursor compound 3 is also a 13C3 compound. 
The recitation of "13C4" rather than "13C3" is also found on page 20, line 21 and page 6, line 17.
Appropriate correction is required.




Claim Interpretation
Claim 1 recites the following:
A composition comprising an isotopically labeled compound defined by the formula below 

    PNG
    media_image2.png
    477
    430
    media_image2.png
    Greyscale

wherein R represents hydrogen or an amine protecting group; and 
wherein at least two of aC, bC, cC, dC,  eN, fN, gO, and hO are isotopically labeled with a stable isotope.

Dependent claims 7 and 8 recite the 13C isotope enrichment factor for each of the illustrated carbon atoms and the 15N isotope enrichment factor for each of the illustrated nitrogen atoms. 
The instant specification provides the following special definition ([0030] of published specification):
The term "isotopic enrichment factor," as used herein, refers to the ratio between the isotopic abundance (e.g., 13C, 15N, or 18O) at a specified position in a compound and the naturally occurring abundance of that isotope. The naturally occurring abundance of 13C is 1.1%. The naturally occurring abundance of 15N is 0.37%. The naturally occurring abundance of 18O is 0.204%. 

12C is about 98.9%, the naturally occurring abundance of 14N is about 99.6%, and the naturally occurring abundance of 16O is about 99.76%.
Given the examples provided for the 13C isotope enrichment factor and the 15N isotope enrichment factor ("27.5% 13C incorporation at each position," [0031]; "37% 15N incorporation at each position," [0032]), the specification uses the term "isotopically labeled compound" to refer to a mixture of isotopologues, rather than using "compound" to refer to a single isotopologue in a mixture of isotopologues. Accordingly, the claimed compound is interpreted as encompassing a mixture of isotopologues, rather than referring to a single isotopologue in a mixture of isotopologues. 
The instant specification equates a stable isotope with 13C, 15N, and 18O in [0027] of the published specification ["…isotopically labeled with a stable isotope (i.e., 13C, 15N, and/or 18O)"] but does not provide a special re-definition of the term.
While one of ordinary skill in the art would recognize the abundant isotopes 12C, 14N, and 16O as each being a "stable isotope" in isolation, one of ordinary skill in the art in view of the specification would not interpret the presence of these abundant stable isotopes at aC, bC, cC, dC,  eN, fN, gO, and hO as constituting isotopic labeling. The claimed isotopic labeling at a given atom is interpreted as requiring that in a mixture of isotopologues that make up the compound, a non-12C, non-14N, or non-16O stable isotope is present at the given position at a non-natural abundance sufficient to constitute labeling. 
Accordingly, naturally occurring L-BMAA, which inherently comprises individual molecules having 13C, 15N, and/or 18O atoms in accordance with natural isotopic abundance, is not interpreted being as the claimed isotopically labeled compound having at least two of aC, bC, cC, dC,  eN, fN, gO, and hO isotopically labeled with a stable isotope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Downing 2014 ("The fate of the cyanobacterial toxin β-N-methylamino-L-alanine in freshwater mussels," Ecotoxicology and Environmental Safety 101 2014; newly cited).
Regarding claims 1 and 9, Downing 2014 discloses isotopically labelled β-N-methylamino-L-alanine (BMAA): L-BMAA-4,4,4-d3,15N2 (section 2.2, page 52, left col.). 
Accordingly, Downing 2014 discloses a composition comprising an isotopically labeled compound (labelled with 2H and 15N) defined by the formula of claim 1, where R represents hydrogen and both of eN and fN are isotopically labeled with a stable isotope (15N).
Regarding claim 11, because Downing 2014 discloses L-BMAA-4,4,4-d3,15N2 at a purity of 99% (section 2.2, page 52, left col.), Downing 2014 discloses that the isotopically labeled compound comprises at least 0.5% by weight of the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marto (US 2012/0258886; newly cited) in view of Downing 2011 ("Nitrogen starvation of cyanobacteria results in the production of β-N-methylamino-L-alanine,” Toxicon 58 (2011) 187-194; previously cited). 
Regarding claims 1, 3, and 10, Marto discloses isotopically labeled compound of formula (I) (claim 1):

    PNG
    media_image3.png
    246
    440
    media_image3.png
    Greyscale

where Z' is 18O, Y is O, LG is OH, R3 is H, R1 is H, R2 is "a side chain …of any of the naturally or unnaturally occurring amino acids," n is 1, m is 1, each * represents 13C, 15N, or 18O, and where X is the following (claim 4):

    PNG
    media_image4.png
    301
    428
    media_image4.png
    Greyscale

Accordingly, Marto specifically discloses at least the following subunit of the formula of claim 1:

    PNG
    media_image5.png
    201
    433
    media_image5.png
    Greyscale

where aC, bC, eN, and gO are isotopically labeled with a stable isotope, and R represents an amine protecting group that is a 9-fluorenylmethyloxycarbonyl group.
Marto does not specifically disclose that the choice of amino acid side chain (R2) is the β-N-methylamino-L-alanine side chain, i.e., R2 is –CH2-NH-CH3, although Marto does disclose that R2 is optionally substituted alkyl (claim 5), and that an optional substituent ([0080]) can be "-NH-C1-C12-alkyl" ([0084]). Because Marto is interpreted as not specifically disclosing that R2 is –CH2-NH-CH3, Marto does not anticipate the claims.
However, N-methylamino-L-alanine is a known amino acid, as evidenced by Downing 2011 (abstract) in the analogous art of 15N2-BMAA (Table 1, BMAA m/z 335, which is +2 amu; Fig. 4). For the benefit of selecting a known amino acid side chain that also matches Marto's other embodiments of R2, it would have been obvious to one of ordinary skill in the art at the N-methylamino-L-alanine side chain.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 11, it is either implicit, or in the alternative, obvious for the benefit of purity, that Marto's compound of formula (I) is present in a composition in at least 0.5% by weight of the composition.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of Downing 2014 discloses L-BMAA-4,4,4-d3,15N2 (section 2.2, page 52, left col.), and Downing 2011 discloses L-BMAA-15N2 (Table 1, BMAA m/z 335, which is +2 amu; Fig. 4).
Hu ("Synthesis and optical resolution of the neurotoxin 2-amino-3- ([15N]+methylarnino)propanoic acid (BMAA)" Journal of Labelled Compounds and Radiopharmaceuticals, 1990; IDS) prepares BMAA-15N, where the 15N corresponds to fN of the 15NH2CH3 (methyl amine) (see synthetic scheme, page 585). Hu further teaches the following (page 582, end of first para.):
We have therefore developed a protocol for a synthesis that optimizes the conversion of labeled methyl amine ([15N], [13C] or [2H]) into BMAA, via a suitably labeled form of methylamine. It is thus now possible to prepare affordably a range of stable, isotopically labeled forms of BMAA.

Accordingly, the disclosure of Hu suggests a compound of the claimed formula, where both fN and dC are isotopically labeled with a stable isotope, via use of 15NH213CH3 in the synthetic scheme of page 585.
The prior art of record does not teach or suggest the isotopic labeling positions required by claims 5-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797